Title: From James Madison to Robert Wright, 5 July 1823
From: Madison, James
To: Wright, Robert


        
          Dr. Sir
          July 5. 1823
        
        I have recd. your letter of June 26. enclosing one from Mr. Anderson, the answer to which I take the liberty of returning thro’ the same channel. The answr shews the light in which the subject of his letter has appeared to me. Mrs. M. joins in a return of yr. kind respects, & extends them to your daughter whose amiable & estimable qualities are fresh in her recollection.
        
          J.M.
        
      